Citation Nr: 1721809	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-45 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (previously claimed as ischemic heart disease/unstable angina pectoris, chronic congestive heart failure).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

Also on appeal is a December 2015 rating decision denying service connection for coronary artery disease.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC) after a timely notice of disagreement (NOD) was received in December 2016.

In that NOD, the Veteran also identified the issue of service connection for alcohol problems secondary to PTSD with major depressive disorder.  That issue was not decided in the December 2015 rating decision and is, therefore, not on appeal.  If the Veteran wishes to file such a claim, he should submit the claim on the proper standardized VA form.

This case has a complex procedural history, which was last detailed in a June 2014 Board decision, which remanded the matter for additional action.  The history of the appeal includes a prior Board denial in April 2012, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision vacating the Board's decision on the TDIU issue and remanding the matter to the Board.  

Subsequent to the most recent supplemental statement of the case issued in April 2016, the Veteran's representative submitted additional evidence.  A waiver of RO review was included.  See 38 C.F.R. § 20.1304(c).  

The TDIU claim is addressed in the remand section.  The issue of service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO.
FINDINGS OF FACT

1.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD with major depressive disorder.

2.  From January 2, 2009, the Veteran had both a total rating for chronic lymphocytic leukemia and an independent rating of at least 60 percent for PTSD with major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a TDIU due to PTSD with major depressive disorder are met on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).

2.  The criteria for SMC under 38 U.S.C. § 1114(s) from January 2, 2009, have been met. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a TDIU on an extraschedular basis.  He maintains that he cannot work solely due to his PTSD with major depressive disorder.

The Veteran is also in receipt of a 100 percent rating for his service-connected lymphotic leukemia.  Despite his being in receipt of this rating, VA has a "well established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Part of that duty includes determining whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) benefits.  VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In summary, the fact that the Veteran is currently in receipt of a 100 percent schedular rating for his lymphocytic leukemia does not moot any claim for a separate TDIU based on his other service-connected disabilities.  In this case, the Veteran and his representative contend that the Veteran is entitled to a TDIU based on his service-connected PTSD, and that he is accordingly entitled to SMC benefits.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  TDIU

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015). 

In an April 2017 brief, the Veteran's attorney argued that an extraschedular TDIU should be awarded on the basis of the Veteran's service-connected PTSD with major depressive disorder.  Consistent with the attorney's argument, the Board previously found in its June 2014 remand that there is evidence that the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  

Supporting evidence includes a July 2009 letter, in which the Veteran's treating VA physician, Dr. J.F.B., wrote that the Veteran's PTSD "does, in fact, cause total occupational and social impairment from at least August 2007 if not prior to that date." Dr. J.F.B. wrote that, while the Veteran's symptoms have improved, he nevertheless is not able to work on account of his disability.  He noted that a recent attempt to work was undermined by the Veteran's PTSD symptoms, and attempting to return to work would exacerbate his symptoms further.

In a January 2010 VA lymphatic disorders examination, the Veteran stated that he retired in 1999 due to interpersonal difficulties at work stemming from his PTSD and alcoholism.

At a November 2011 VA examination, the examiner determined that the Veteran's PTSD symptoms results in occupational and social impairment with deficiencies in most areas.  This included symptoms such as difficulty in establishing and maintaining effective work and social relationships, as well as a difficulty in adapting to stressful circumstances, including work or a worklike setting. 

More recently, after the Board's remand, the Veteran underwent a non-VA Vocational Assessment in September 2016.  This examiner explained that the Veteran was a diesel mechanic for 29 years prior to retiring from that job, and jobs in these industries are likely labor intensive and skilled.  While working, the Veteran had problems with anger and dealing with people, got into arguments with co-workers and boss, and needed to be in isolation.  

Accordingly, this examiner found that the Veteran would likely have difficulty with all of the basic requirements for unskilled, entry-level work.  Ultimately, it was this examiner's opinion that the Veteran has been unemployable since August 10, 2007, as a result of his service-connected PTSD with major depressive disorder.  The examiner concluded that the service-connected disability and subsequent limitations would result in an inability to attend to basic work functions and result in him being unable to secure and follow substantially gainful employment.  

The Board previously referred this matter to the Director, Compensation Service, for an extraschedular opinion.  In an April 2016 opinion, the Direct concluded that the evidence of record does not show an exceptional or unusual disability picture as to render the application of the regular rating schedular standards impractical nor do they interfere with employment; therefore, consideration of entitlement to individual unemployability on an extra-schedular basis for the period of August 13, 2007 to January 2, 2009, was denied.  (The Director also found that there is sufficient evidence to increase his disability rating on a schedular basis from November 15, 2011.  However, this issue is not before the Board.)  

The Board notes that the Compensation Service's decision is, at this point, nonbinding on the Board.  The Board reviews the entirety of the Director's decision de novo, and is thus authorized to assign an extraschedular rating when appropriate. See Wages, 27 Vet. App. at 239.  Based on the evidence described above, the Board finds that the more probative evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Thus, a TDIU on an extraschedular basis solely as a result of service-connected PTSD with major depressive disorder is warranted for the entire appeal period.

II.  SMC under 38 U.S.C. § 1114(s)

SMC provided by 38 U.S.C. § 1114 (s) is payable where a veteran has a single service-connected disability rated as total and either (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i).

The Veteran has a 100 percent rating for chronic lymphocytic leukemia effective January 2, 2009.  Based on the analysis above, he also has a TDIU based solely on service-connected PTSD with major depressive disorder without regard to the leukemia.  Thus, from January 2, 2009, the Veteran had both a total rating for one disability and an independent rating of at least 60 percent for another. 

Although not expressly considered by the RO, the Veteran's representative expressly raised and the record reasonably raises the SME issue.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Therefore, SMC under 38 U.S.C. § 1114(s) is warranted from January 2, 2009.


ORDER

A TDIU on an extraschedular basis due to service-connected PTSD with major depressive disorder is granted, subject to the law and regulations governing payment of monetary benefits.

SMC under 38 U.S.C. § 1114(s) from January 2, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The claim of service connection for coronary artery disease must be remanded for issuance of an SOC.  The claim was denied in a December 2015 rating decision.  The Veteran, through his representative, filed a VA Form 21-0958, NOD, in December 2016.  

At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the claim of service connection for coronary artery disease.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


